Citation Nr: 0914012	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-35 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from August 1989 to August 
1993, and from June 2004 to November 2005.  He served in the 
Southwest Asia Theater of Operations, including Iraq.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a March 2006 
rating decision of the VA Regional Office (RO) in Fargo, 
North Dakota that, among other things, denied service 
connection for a low back disorder.


FINDINGS OF FACT

1.  No low back complaint or disorder was shown in service.

2.  A low back disorder, primarily diagnosed as degenerative 
disc disease, was first clinically indicated after discharge 
from service.


CONCLUSION OF LAW

Degenerative disc disease was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he injured his low back in Iraq 
while lifting weights and was treated for low back complaints 
in service.  He contends that he now has chronic low back 
disability for which service connection should be granted.



Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000 which 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim of entitlement to service 
connection for a back disorder by a letter dated in January 
2006 that fully addressed the required notice elements.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal of entitlement to 
service connection for a back disorder.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Extensive service treatment records have been 
received in support of the claim.  The appellant was afforded 
a VA examination in February 2006.  In correspondence dated 
in January 2006, the Veteran stated that he had no additional 
evidence to submit in support of his claim.  The Board finds 
that all necessary development has been accomplished and that 
appellate review may proceed without prejudice to the 
appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  No 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of this claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claim of entitlement to service connection for a 
back disorder is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Factual Background

Review of the Veteran's extensive service treatment records 
reflects absolutely no complaints, findings or reference to 
the low back.  In a Report of Medical Assessment dated in 
October 2005, the appellant noted various medical issues that 
he had concerns about, including left shoulder 
symptomatology.  He did not indicate any problem with his 
back and specifically denied that he had back pain.  

Following the filing of a claim, the Veteran was afforded a 
VA examination in February 2006.  He was reported to have 
stated that he had stiffness in the morning, and that when he 
was in Iraq, the pain was worse.  He related that he took 800 
milligrams of Ibuprofen that normally relieved pain.  He said 
that he was performing stretching exercises to prevent 
further injury.  On examination of the spine, there was some 
slight limitation of motion on extension, left and right 
lateral flexion and rotation.  There was no evidence of pain 
on motion.  An X-ray of the lumbosacral spine was interpreted 
as showing levoconvex scoliosis without acute bony 
abnormality, disc space narrowing at L5/S1 slight cortical 
irregularity of the inferior endplate of L5, and slight 
lipping anteriorly.  It was noted that there was an 
incidental finding of spina bifida occulta of S1.  Following 
examination, assessments of degenerative disc disease L5-S1, 
and spine bifida occulta of S1 were rendered.  

Legal Analysis

The Board has carefully considered the Veteran's and his 
representative's contentions but concludes that the evidence 
does not support a finding of current low back disability 
related to service.  As noted previously, service treatment 
records clearly do not reflect any treatment for back 
symptoms.  The appellant is shown to have sought clinical 
attention for myriad other complaints and disorders but there 
is not one single reference to back pain.  Approximately one 
month before discharge from active duty, he delineated his 
various medical complaints in detail and specifically denied 
that he had a back problem.  The record reflects that when he 
was evaluated by VA in February 2006, it was not reported 
that he had injured his back lifting weights as he later 
stated.  Under the circumstances, the Board finds that his 
statements that he injured his back during service are less 
than credible, and service connection for low back disability 
on a direct basis is not warranted.

The Board notes that in the representative's Informal Hearing 
Presentation dated in March 2009, it is averred that a 
presumption of service connection applies in this instance 
because the Veteran had a compensable back disorder that was 
demonstrated within one year of discharge from active duty.  
The Board points out, however, that under 38 C.F.R. §§ 3.307 
and 3.309 (2008), the presumption of service connection only 
contemplates degenerative joint disease or arthritis which is 
not demonstrated in this case.  The appellant's primary 
diagnosis is clearly degenerative disc disease for which the 
presumption of service connection does not apply.  Therefore, 
the Board finds that service connection for a back disorder 
is not warranted on a presumptive basis.  

Additionally, the record reflects that spina bifida occulta 
was diagnosed following X-ray in February 2006.  However, 
this is considered a congenital disorder for which service 
connection is not granted by regulation. See 38 C.F.R. 
§ 3.303 (c).

The Board would point out that should the appellant obtain 
clinical evidence that more definitively supports a nexus 
between current back disability and service, VA would be 
obligated to reconsider this matter.  However, for the 
reasons discussed above, the Board finds service connection 
for degenerative disc disease of the low back is not 
warranted at this time.  The preponderance of the evidence is 
against the claim and service connection must be denied.


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


